COOK, Judge
(concurring in part and dissenting in part):
I concur fully in the learned elucidation on the law of entrapment by the Chief Judge as well as with his resolution of the entrapment issue. Where I part company with the majority is with their decision as to the effect of the military judge’s instruction on aiding and abetting.
Before faulting the military judge, we should attempt, as much as possible, to view the case through the eyes of the trial participants. The Government called three witnesses during its case-in-ehief: the informer and two investigative agents. The testimony of the informer, McDonald, is adequately presented in the majority opinion. Of particular importance is his description of the sale of heroin. McDonald testified that when he entered the accused’s room, he saw “four little packets sitting there on the table” and the accused said only, “right there” and inclined his head down and to the left. When McDonald said, “that’s small for twenty dollars,” the accused said nothing. McDonald then picked up three packets, put down the money, and left the room. He did not see anyone pick up the money. After McDonald’s testimony, a court member engaged in the following dialogue with McDonald:
Q. Now, if I recall your testimony, the first time you saw this heroin it was laying on a table of some sort, is that right?
A. Yes, sir. A desk.
Q. A desk. Did you ever see this heroin in — physically in the possession of Vanzandt?
A. No, sir.
Q. Do you know where it came from. A. No, sir. Not really.
Q. Vanzandt ever say it was his?
A. No, sir.
Q. He just pointed to it?
A. No, sir. He just went “right there” (the witness inclined his head downwards and to the left).
Q. He just nodded and said “right there?”
*348A. And he was looking at some albums and he said “right there” and I just seen it laying there.
Q. He never picked up the money? You picked up the three packets and put the money down?
A. Yes, sir.
Q. And that was all that was said? A. Yes, sir.
One of the agents testified that the accused, after proper advisement of rights, “admitted . .. that he had sold heroin in early October.” The rest of the Government’s evidence related to the chemical analysis of the heroin.
It was not until the accused took the stand that it was revealed that he had purchased the heroin from Gourdine and sold it to McDonald. The accused’s confusing testimony * also may well have contributed to the military judge’s misgivings.
Thus, in my view, there is a sound basis for the military judge’s belief that some instruction was necessary to avoid “an unguided finding.” It may well be that the instruction might have been better tailored to fit the singular facts, but our test is not whether the trial was perfect but whether an error was committed which “materially prejudices the substantial rights of the accused.” Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a).
The instruction on the agency defense was neither requested nor given. The military judge bears the responsibility for properly instructing the court members on all questions of law and on all potential defenses raised by the evidence irrespective of the requests of counsel. United States v. Jackson, 6 M.J. 116 (C.M.A.1979); United States v. Graves, 1 M.J. 50 (C.M.A.1975). In performing this responsibility, he must evaluate the evidence of record, United States v. Rowe, 11 M.J. 11 (C.M.A.1981), and act on his own initiative to insure the “informed consideration by the court members” of each issue. United States v. Gaiter, 1 M.J. 54, 56 (C.M.A.1975). If the defense of agency is reasonably raised, the military judge has a duty to instruct on it. United States v. Steinruck, 11 M.J. 322 (C.M.A. 1981); see also United States v. Griffin, 8 M.J. 66 (C.M.A.1979); United States v. Sawyer, 4 M.J. 64 (C.M.A.1977); United States v. Stewart, 20 U.S.C.M.A. 300, 43 C.M.R. 140 (1971). Hence, the question is whether the evidence presented reasonably raised the agency defense.
We have defined the agency defense in United States v. Fruscella, 21 U.S.C.M.A. 26, 27, 44 C.M.R. 80, 81 (1971) as follows: “It is a well-established principle of law that one who acts in a given transaction solely as a procuring agent for a person is not a seller to that person.” However, the defense is available only if the accused acted as an agent solely for the purchaser and not for the seller. United States v. Suter, 21 U.S.C.M.A. 510, 45 C.M.R. 284 (1972). On the basis of the cross-examination of government witnesses by defense counsel (which was directed toward establishing the entrapment defense) it may be fairly said that the agency defense was reasonably raised. However, the testimony of the accused removed any reasonable grounds for both defenses. The accused testified that he paid for the drugs with his own money and was thus, for a brief time, the owner of the drugs. In addition, the accused first mentioned the availability of heroin even though McDonald asked for hashish; the accused found the source of the drugs, a person not mentioned by the informer, see United States v. Johnson, 371 F.2d 800 (3d Cir.1967); he brought the drugs to a prear*349ranged place; he offered to sell more than the purchaser wanted; he set the price, United States v. Winfield, 341 F.2d 70 (2d Cir.1965); he had closer ties to the source than did the informer; he agreed to act for the source who refused to deal directly with the purchaser; he received the money; and, he gave the money to the source. Considering the totality of the evidence, largely presented by the accused himself, the defense of agency, which was originally viable, was obliterated. I find no obligation of the military judge to sua sponte give an unrequested instruction on agency.
I would affirm the decision of the United States Army Court of Military Review.

 Defense counsel’s predicament was well stated in his closing argument:
Fact is, he contradicted himself on some questions that the defense went into — the defense went into about sixteen times. Part of that is the fact that he didn’t understand the questions. Part of that might be the fact he couldn’t remember. Part of that is that he didn’t have the guts, maybe, to tell you that he put CID buy-money in his own pocket. We don’t know. But what’s interesting to note about the way he testified to you — and I’m sure you all caught this — is a number of times that questions were presented to him by the military judge and by yourself, questions that if he would have answered the right way he would have gotten himself off the hook. But he didn’t do that.